DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) filed 10/27/20 and 2/9/21 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because fails to comply with 37 CFR 1.98(a)(3)(i). In other word, listed NPL documents (CN office action 3/9/20 and CN office action 1/6/21) has no corresponding English translation (see 37 CFR 1.98(a)(3)(i) below).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
(3)(i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant's specification or incorporated therein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because product claim 20 of a computer readable medium that may be a signal per se and, therefore, non-statutory. To overcome this rejection, applicant is advised to amend claims with substance equivalent to “A non-transitory computer readable storage medium …”
Allowable Subject Matter
Claims 9-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No.2017/0134253 A1 to Wang et al. (“Wang”) in view of Chinese patent publication CN 106911511 A to Chen et al. (“CN-Chen”) (publication date: 06/30/17) using U.S. Patent Publication No. 2019/0190792 A1 to Chen et al. (“Chen”) as English translation. 
As to claim 1, Wang discloses detecting service quality of a CDN system, wherein (Wang: fig 1-5, 8, 10-12, 20, [0038-70]: … terminal (detecting node) transmits domain name resolution request to request to local DNS of each operator … plurality of CDN nodes returned … to select optimum one of CDN nodes [0048] …), the method comprises:
sending, by a detecting node (see [0048]- terminal), a copy instruction to an edge node (Wang: fig 1-5, [0038-100]: … for one link, transmission time of first test information transmitted to each CDN node [0048] … first test information can be … ICMP (internet control message protocol) message [0049] … first test information is an ICMP data packet, a data field icpm_data in structure of ICMP packet is assigned (copy instruction – see [0053] for code including copy of icmp_data executed accordingly) with current transmission time [0052-53] … icmp_data is assigned with acquired current transmission time [0054] … since ICMP protocol regulates that servers (see with [0085] CDN or edge node(s)) return icmp_data (after copying by edge node(s)) … returns the data field icmp_data … when CDN node(s) the test information  [0055; 85]), 
thereby, copying, by the edge node, received first request information to generate second request information after receiving the copy instruction (Wang: fig 1-5, [0038-100]: … when CDN nodes (edge node(s)) receive first test information, first test information therein includes identification information of transmission time and CDN return fields containing transmission time in first test information i.e. second test information (see with [0049; 52-53] above- copying, by the edge node, received first request information to generate second request information after receiving the copy instruction) [0085] … ), and
sending, by the edge node, the second request information to a CDN system to be detected (Wang: fig 1-5, [0038-100]: … CDN return fields containing transmission time in first test information i.e. second test information (see with [0049; 52-53; 85] above- sending, by the edge node, the second request information to a CDN system to be detected) [0085] … the terminal transmits first test information to two CDN nodes through local DNS server of operator China Mobile (CDN system to be detected) and acquires  time delay of link 1 and 2  and, similarly, transmits first test information to two CDN nodes through DNS server of operator China Unicom (CDN system to be detected) and acquires  time delay of link 3 and 4 [0056] …).
Wang did not explicitly disclose comparing, by the detecting node, first response information of the first request information with second response information of the second request information to acquire service quality of the CDN system to be detected (emphasis added).   
Specifically, Wang discloses acquiring, by detecting node, first response information of the first request information with second response information of the second request information to acquire service quality of the CDN system to be detected (emphasis added) (Wang: fig 1-5, [0038-100]: … the terminal (by detecting node) transmits first test information to two CDN nodes through local DNS server of operator China Mobile (acquiring  first response information of the first request information … to acquire service quality of the CDN system to be detected) and acquires  time delay of link 1 and 2  and, similarly, transmits first test information to two CDN nodes through DNS server of operator China Unicom and acquires  time delay of link 3 and 4 (acquiring  first response information of the first request information with second response information of the second request information to acquire service quality of the CDN system to be detected) [0056] … and the purpose of doing this is terminal acquires time delay of each link and each candidate CDN node by actively transmitting the test information so as to facilitate subsequent screening (such as comparing) [0057] … ).
Nonetheless, Wang did not explicitly disclose comparing, by the detecting node, first response information of the first request information with second response information of the second request information to acquire service quality of the CDN system to be detected (emphasis added).
CN-Chen using Chen as English translation discloses comparing, by the detecting node (proxy server), first response information of the first request information with second response information of the second request information to acquire service quality of the CDN system to be detected (emphasis added) (Chen: fig 1-4, [0076-100]: fig 3-4 and proxy server 30 (detecting node) includes data collecting unit 31 … prediction data generating unit 42 and status determining unit 43 [0076] …  data collecting unit 31 collects indicator parameter and dimension parameter from CDN edge node (first response information of the first request information) … that includes at least I/O consumption and load consumptions (service quality of the CDN system to be detected) [0077-78] … the prediction data generating unit 42 (see with [0076] – detecting node) includes [0093] … IP distribution calculation module 422 (see with [0076; 93] – detecting node) calculates correlation feature of different IP sections by comparing correlation feature (first response information of the first request information) with historical data (see with [0076] - comparing, by the detecting node (proxy server), first response information of the first request information second response information of the second request information) to find distribution of abnormal access IPs [0096]).
Wang and CN-Chen using Chen as English translation are analogous art because they are from the same field of endeavor with respect to content delivery networks.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by CN-Chen using Chen as English translation into the method by Wang.  The suggestion/motivation would have been to provide relatively precise prediction in real-time and more accurately (Chen: abstract).
As to claim 2, Wang and CN-Chen using Chen as English translation disclose wherein, the copy instruction comprises a target domain name (Wang: fig 1-5, [0038-100]: … the terminal (by detecting node) transmits first test information to two CDN nodes through local DNS server of operator China Mobile (copy instruction comprises a target domain name) and acquires  time delay of link 1 and 2  and, similarly, transmits first test information to two CDN nodes through DNS server of operator China Unicom and acquires  time delay of link 3 and 4 (copy instruction comprises a target domain name) [0056] … and the purpose of doing this is terminal acquires time delay of each link and each candidate CDN node by actively transmitting the test information so as to facilitate subsequent screening (such as comparing) [0057] …);
the step of copying, by the edge node, received first request information to generate second request information after receiving the copy instruction, comprises: receiving, by the edge node, the first request information after receiving the copy instruction (Wang: fig 1-5, [0038-100]: fig 2 block s101  after initiating domain name resolution request through plurality of links (after receiving the copy instruction) … block s104 selecting one CDN node (edge node) … the network side adds a network node, i.e. a CDN node to the IP address server … the user initiates the domain name resolution request is a process of selecting a CDN node (receiving, by the edge node, the first request information after receiving the copy instruction)  [0045]), 
and if the first request information comprises the target domain name, copying the first request information to generate the second request information Wang: fig 1-5, [0038-100]: … the terminal (by detecting node) transmits first test information to two CDN nodes through local DNS server of operator China Mobile (if the first request information comprises the target domain name …) and acquires  time delay of link 1 and 2  and, similarly, transmits first test information to two CDN nodes through DNS server of operator China Unicom and acquires  time delay of link 3 and 4 (if the first request information comprises the target domain name …) [0056] when CDN nodes (edge node(s)) receive first test information, first test information therein includes identification information of transmission time and CDN return fields containing transmission time in first test information i.e. second test information (see with [0049; 52-53, 56] above- copying the first request information to generate the second request information) [0085] …).
For motivation, see rejection of claim 1.
As to claim 3, see similar rejection to claims 1-2 where the method is taught by the method. 
As to claim 3, Wang and CN-Chen using Chen as English translation further disclose the copy instruction comprises an indication of n-fold traffic magnification, where, n is a positive integer (Wang: fig 1-5, [0038-100]: fig 1 and two possible formulas (1) and (2) [0063-89] and m denotes the number of CDN nodes from which to select (an indication of n-fold traffic magnification, where, n is a positive integer) [0064; 68] … average time delay corresponding to CDN nodes selected by weighting … for example if network signals of operator China Mobile are better, it is set to greater weight (magnification –and, less better set to smaller weight or minification) and weights of different operators can selectively be different according to different geographic locations (magnification – better location, less better set to smaller weight - minification) [0060]);
terminal (detecting node) transmits first test information to two CDN nodes (edge node(s)) through local DNS server of operator China Mobile (see with [0060;64;68] different weights of magnification/minification set for different operators …) and acquires  time delay of link 1 and 2  and, similarly, transmits first test information to two CDN nodes (edge node(s)) through DNS server of operator China Unicom and acquires  time delay of link 3 and 4 (see with [0060;64;68] different weights of magnification/minification set for different operators …) [0056] when CDN nodes (edge node(s)) receive first test information, first test information therein includes identification information of transmission time and CDN return fields containing transmission time in first test information i.e. second test information (see with [0049; 52-53, 56] above- copying the first request information to generate the second request information) [0085] …).
For motivation, see rejection of claim 1.
As to claim 4, see similar rejection to claim 3. 
As to claim 5, Wang and CN-Chen using Chen as English translation disclose marking, by the edge node, the second request information and the first request information corresponding to the second request information (Wang: fig 1-5, [0038-100]: … CDN node (edge node) returns  fields (marking) containing transmission time in the first test information [0051] …).
For motivation, see rejection of claim 1.
As to claim 6, Wang and CN-Chen using Chen as English translation disclose wherein, the first response information and the second response information comprise a copy identifier (Wang: fig 1-5, [0038-100]: … the first test information includes identification information (copy identifier) of transmission time  …  CDN node (edge node) returns fields containing transmission time in the first response information and the second response information comprise a copy identifier) [0051] …).
For motivation, see rejection of claim 1.
As to claim 7, Wang and CN-Chen using Chen as English translation disclose acquiring the service quality of the CDN system to be detected (Wang: fig 1-5, [0038-100]: … the terminal (by detecting node) transmits first test information to two CDN nodes through local DNS server of operator China Mobile (acquiring  first response information of the first request information … to acquire service quality of the CDN system to be detected) and acquires  time delay of link 1 and 2  and, similarly, transmits first test information to two CDN nodes through DNS server of operator China Unicom and acquires  time delay of link 3 and 4 (acquiring  first response information of the first request information with second response information of the second request information to acquire service quality of the CDN system to be detected) [0056] … and the purpose of doing this is terminal acquires time delay of each link and each candidate CDN node by actively transmitting the test information so as to facilitate subsequent screening (such as comparing) [0057] …)
by comparing response results and response time in the first response information and the second response information (Chen: fig 1-4, [0076-100]: fig 3-4 and proxy server 30 (detecting node) includes data collecting unit 31 … prediction data generating unit 42 and status determining unit 43 [0076] …  data collecting unit 31 collects indicator parameter and dimension parameter from CDN edge node (response time in the first response information) … that includes at least I/O consumption and load consumptions (service quality of the CDN system to be detected) [0077-78] … the prediction data generating unit 42 (see with [0076] – detecting node) includes [0093] … IP distribution calculation module 422 (see with [0076; 93] – detecting node) calculates correlation feature of different IP sections by comparing correlation feature (response time in the first response information) with historical data (see with [0076] - comparing response results and response time in the first response information and the second response information) to find distribution of abnormal access IPs [0096]).
For motivation, see rejection of claim 1.
As to claim 12, Wang and CN-Chen using Chen as English translation disclose wherein, the response result comprises a status code to indicate whether the response is successful, the response time is time for responding to the request information (Chen: fig 1-4, [0076-100]: the dimension parameter includes at least … back-to-source status ratio [0019] … analyzing back-to-source status data (response result comprises a status code to indicate whether the response is successful) … to perform predictions and re-predictions [0020-21] … obtaining prediction data includes … calculating … score of response time of back-to-source request .. the higher the source status value, the poorer the service ability, the lower, the stronger the service ability (the response time is time for responding to the request information) [0024-25]).
For motivation, see rejection of claim 1.
As to claims 14-19, see similar rejection to claims 1-6, respectively, where the device is taught by the method.
As to claim 20, see similar rejection to claim 1 where the medium is taught by the method.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No.2017/0134253 A1 to Wang et al. (“Wang”) in view of Chinese patent publication CN 106911511 A to Chen et al. (“CN-Chen”) (publication date: 06/30/17) using U.S. Patent Publication No. 2019/0190792 A1 to Chen et al. (“Chen”) as English translation and further in view of U.S. Patent Publication No.2016/0028598 A1 to Khakpour et al. (“Khakpour”).  
As to claim 8, Wang and CN-Chen using Chen as English translation disclose the method of claim 1.
For motivation, see rejection of claim 1.
 did not explicitly disclose wherein, the edge node copies the received first request information by using a preset request copying tool, after receiving the copy instruction.
Khakpour discloses wherein, the edge node copies the received first request information by using a preset request copying tool, after receiving the copy instruction (Khakpour: fig 1-8, [0004; 42-557]: … one solution is to simply store a copy of production traffic and replay it later in a test environment [0004] … replay server functionality (using a preset request copying tool) may be implemented as part of caching server functionality (edge node) and developers are able to test new configurations locally on a machine … a first CDN can provide its production traffic to a replay server running in a second CDN to test performance of second CDN with first CDN request patterns (copies the received first request information by using a preset request copying tool, after receiving the copy instruction) [0056]).
Wang, CN-Chen using Chen as English translation and Khakpour are analogous art because they are from the same field of endeavor with respect to content delivery networks.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Khakpour into the method by Wang and CN-Chen using Chen as English translation.  The suggestion/motivation would have been to provide test configurations and resources with real-time production traffic that does not impact the performance of the distributed network (Khakpour: [0006]).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A] US 20200382382 – Wang
The present application discloses a method and a system for detecting service quality of a CDN system. The method comprises: sending, by a detecting node, a copy instruction to an edge node; copying, by the edge node, received first request information to generate second request information after receiving the copy instruction; sending, by the edge node, the second request information to a CDN system to be detected; acquiring, by the detecting node, first response information corresponding to the first request information, and acquiring second response information corresponding to the 
B] US 20200380050 – Wang
A method is applied to a converged CDN system, and the converged CDN system 
comprises a plurality of edge nodes distributed by a plurality of CDN vendors 
and an IPFS cluster.  The method comprises receiving, by a target edge node, a 
target service request, and detecting whether target service data to which the 
target service request points is already stored locally.  If the target service 
data is not stored, the method further comprises sending, by the target edge 
node, a data query request of the target service data to an IPFS management 
apparatus; querying, by the IPFS management apparatus, whether the target 
service data is already stored in the IPFS cluster, and sending a query result 
to the target edge node; and acquiring, by the target edge node, the target 
service data from the IPFS cluster or a source station of the target service 
data according to the query result. 
C] US 20210058363 – Shen
The present disclosure is related to the content delivery technology and 
discloses a method and system for scheduling an edge CDN node.  The method is 
applicable to a CDN scheduling center under a 5G network architecture and 
includes: receiving a terminal request for a target domain name sent by a 
central layer UPF network element; assigning a target edge CDN node to a 
terminal according to location information of the terminal carried in the 
terminal request if the terminal request is an HTTPDNS request; and assigning 
the target edge CDN node to the terminal according to a source IP address of 
the terminal request if the terminal request is a conventional DNS request.  By 
adopting the present disclosure, the CDN scheduling center may determine the 
location information of the terminal under the 5G network architecture, thereby 
accurately assigning the edge CDN node to the terminal. 
D] US 20200244753 – Wang
A method, a system and a server for stream-pushing are provided.  In the 
stream-pushing method, a central node receives a stream-pushing request 
forward-pushed by an edge node, and determines whether the stream-pushing 
request corresponds to an existing channel.  When a determination result is 
yes, the central node sends a prompt message to the edge node; or, when the 
determination result is no, the central node establishes one channel for the 
stream-pushing request and receives streaming media data corresponding to the 
channel.  According to an example, internal flow consumption and server 
resource waste of a CDN can be avoided and the stream-pushing efficiency can be 
improved.
E] US 20210194951 – Dai
The present disclosure discloses a method and a device for downloading a resource file, which belongs to data transmission technologies.  The method is applied to a client in a peer-to-peer network, including: receiving a download request for a target resource file, and determining a data block download sequence of the target resource file (201); adjusting a download priority of each of the data blocks of the target resource file in real 
F] US 20210119962 – Ramia
Systems and methods may be used to provide neutral host edge services in an edge network.  An example method may include generating a virtual machine for a 
communication service provider at a compute device.  The method may include receiving a user packet originated at a user device associated with the communication service provider and identifying dynamic route information related to the user packet using the virtual machine corresponding to the communication service provider.  Data may be output corresponding to the user packet based on the dynamic route information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNE Y SISON/Primary Examiner, Art Unit 2443